Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is in response to Applicant amendment on 02/09/2022 with claims 1-10 are pending in the Application. .  
Reason for allowance
 
 
2.	Claims 1-10 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/Group I: claims 1-9:
None of the references of record teaches or suggests the claimed method for fabricating a buried word line (BWL) of a dynamic random access memory having the limitations/steps:
--“removing part of the first doped region to form a trench in the substrate;
 forming a gate structure in the trench; and
 forming a barrier structure between the gate structure and the first doped region, wherein a sidewall of the barrier structure is aligned with a sidewall of the gate structure.
In combination with all other limitations /steps as recited in claim 1.
II/Group II: claims 10:
None of the references of record teaches or suggests the claimed method for fabricating a buried word line (BWL) of a dynamic random access memory having the limitations/steps:
--“removing part of the first doped region to form a trench in the substrate;
forming a gate structure in the trench; and
forming a barrier structure between the gate structure and the first doped region,
wherein the barrier structure overlaps the first doped region and the substrate. “--
In combination with all other limitations /steps as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM to 6.30 PM US Eastern Time. .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

     
                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897